Citation Nr: 0822084	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  07-34 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to Chapter 31 benefits for additional vocational 
training.



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran has reported active duty from April 1973 to 
December 1977, from August 1980 to May 1984, and from August 
1984 to January 2006.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 determination by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  The veteran has a Bachelor's degree in Professional 
Aeronautics and a Master's degree in Public Administration.

2.  In the Air Force the veteran served as an air traffic 
controller and as an airport manager.

3.  The veteran's educational background and work experience 
have adequately prepared him for an occupation consistent 
with his abilities, aptitudes, and interests; the record does 
not establish that the course of vocational rehabilitation 
that the veteran requests is necessary to pursue or maintain 
employment consistent with his abilities, aptitudes, and 
interests.


CONCLUSION OF LAW

The criteria for establishing entitlement to additional 
vocational training under Chapter 31, Title 38, United States 
Code, have not been met.  38 U.S.C.A. §§ 3100, 3101, 3102 
(West 2002); 38 C.F.R. §§ 21.1, 21.47, 21.70 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria:

The purpose of Chapter 31, Title 38, United States Code, is 
to provide for all services and assistance necessary to 
enable eligible veterans to achieve independence in daily 
living and, to the maximum extent feasible, to become 
employable and to obtain and maintain suitable employment.  
38 U.S.C.A. § 3100; 38 C.F.R. §§21.1(a), 21.70.  Essentially, 
basic entitlement to Chapter 31 benefits exists when a 
veteran has a service-connected disability that is rated at 
least 20 percent disabling and the veteran is found by VA to 
be in need of rehabilitation because of an employment 
handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40 (2007).

For veterans pursuing a vocational rehabilitation program or 
an employment program, VA and the veteran must develop a 
written plan describing the veteran's employment goals and 
the program through which those goals will be achieved.  
38 C.F.R. §§ 21.1(b)(3), 21.80 (2007).  The plan will be 
jointly developed by VA staff and the veteran.  The terms and 
conditions of the plan must be approved and agreed to by the 
counseling psychologist, the vocational rehabilitation 
specialist, and the veteran.  The vocational rehabilitation 
specialist or counseling psychologist designated as case 
manager has the primary role in carrying out VA's 
responsibility for implementing the plan.  The counseling 
psychologist has the primary responsibility for the 
preparation of plans.  38 C.F.R. § 21.92 (2007).

If a veteran and VA staff do not reach an agreement on the 
terms of the plan, the veteran may request review; the 
veteran may appeal an adverse decision to the Board.  38 
C.F.R. § 21.98 (2007).

History:

The veteran seeks Chapter 31 vocational benefits for training 
to obtain helicopter and aircraft ratings.  He testified at a 
hearing before the undersigned in March 2008 that he retired 
from the Air Force in February 2006 after 30 years of 
military service and that he had since been unable to obtain 
a job.  He reported experience in the Air Force as an air 
traffic controller and as an airport manager, and testified 
that he had applied for numerous air traffic control and 
management positions.  The veteran stated that an air traffic 
control type job was not feasible due to his age of 52 years 
and the limited number of positions for air traffic 
controllers in the Raleigh, North Carolina area.  He asserted 
that he could easily find jobs, including as a self-employed 
flight instructor, if he received the training to obtain 
commercial, multi-engine, instructor, and helicopter ratings, 
and he requested that he be awarded additional vocational 
rehabilitation benefits to obtain the flight ratings.  At the 
hearing the veteran reported that he had found a university 
that included flight training and that had veterans enrolled 
using Chapter 31 benefits for their training.

An October 2006 Counseling Record - Narrative Report notes 
that the veteran had impairment of employment.  He had 
difficulty with prolonged standing or walking, difficulty 
with twisting, turning, bending, squatting, climbing stairs, 
and reaching overhead.  The document noted that the veteran 
retired from active duty in the Air Force as a Lieutenant 
Colonel and had worked in aviation administration, air 
traffic control, airfield operations, airspace management, 
and aviation management of many kinds.  It was noted that the 
veteran had a Bachelor's degree in Professional Aeronautics 
and a Master's degree in Public Administration.  The 
counselor noted that the veteran had mainly been looking for 
DOD civilian jobs and that at five pages, his resume was too 
long.  The counselor stated that the veteran did not have the 
needed job seeking skills to market himself in the job 
market.  She noted that the veteran had not overcome the 
effects of the impairment of employability through employment 
in an occupation consistent with his pattern of abilities 
aptitudes and interests, and therefore an employment handicap 
exists.  She stated that a serious employment handicap was 
not indicated.  Her assessment of the situation was that the 
achievement of a vocational goal under Chapter 31 was 
feasible.  The counselor, the veteran, and the case manager 
developed an Individual Employment Assistance Plan (IEAP) for 
the veteran to find employment in the air traffic control, 
airport management, or other related aeronautical career 
field.

Later in October 2006, the veteran requested an 
administrative review of the rehabilitation plan.  He stated 
that his applications for some 21 aviation openings over the 
previous 12 months had not resulted in an interview.  He 
asked that he be switched from the Rapid - Access track to 
the Long Term Services track and be provided VA assistance in 
obtaining training so that he could qualify for commercial, 
multi-engine, instructor, and helicopter ratings.

The November 2006 determination on appeal denied the 
veteran's request.  The VA vocational rehabilitation 
counselor noted that he concurred with the counselor's 
decision to develop an IEAP to assist the veteran in 
obtaining employment in the air traffic control, airport 
management, or other related aeronautical career fields.  
That decision was based on the veteran's educational training 
and work experience which qualified the veteran for 
employment in those fields.

In this case the veteran's rehabilitation plan (IEAP) was to 
assist him to find employment with an active job search.  He 
was denied additional training because he was found to be 
marketable with his current education and work experience.

Analysis:

In this case, the evidence shows that the veteran was 
determined to be employable and offered employment assistance 
pursuant to 38 C.F.R. § 21.47.  The veteran contends that the 
vocational rehabilitation program determined to be 
appropriate by the counseling psychologist, namely employment 
assistance, was insufficient.  Instead, he argues that he is 
entitled to a program of education in order to obtain various 
pilot's licenses, rather than employment assistance.

Under Chapter 31, the Secretary of VA is given broad 
authority to make awards and determine the scope of 
vocational rehabilitation services and assistance.  See 
Kandik v. Brown, 9 Vet. App. 434, 438 (1996).  As was 
described in greater detail above, the purpose of the Chapter 
31 program is to provide for all assistance necessary to 
enable eligible veterans to become employable and to obtain 
and maintain suitable employment.  38 U.S.C.A. § 3100; 38 
C.F.R. §§21.1(a), 21.70.  The purposes of Chapter 31 do not 
include providing additional training simply because the 
veteran requests it.

In this case, the veteran was offered employment assistance 
to assist him in finding employment.  The Board has 
considered the veteran's objections to the plan offered by 
VA, which essentially consist of his own opinion that he is 
unemployable unless he obtains commercial, multi-engine, 
instructor, and helicopter ratings.  A review of the record 
reveals that the veteran has so far restricted his employment 
search to a narrow geographic area and to a narrow employment 
field, air traffic control.  It is true that the veteran has 
submitted a rejection letter from a community college based 
on his application for a position of political science 
instructor.  However, the record does not indicate that this 
is a job for which the veteran has the appropriate 
background.  The veteran has a Bachelor's degree and a 
Master's degree, as well as significant work experience as an 
air traffic control and in management.  His resume also 
reveals that he was an Air Force liaison to the Federal 
Aviation Administration.  The veteran's counseling 
psychologist has indicated that the veteran is employable 
with the assistance of employment services.  Given the 
veteran's advanced education and significant management 
experience the Board finds that the counseling psychologist's 
determination that the veteran was employable and did not 
require additional educational training was reasonable.

The Board has carefully reviewed the applicable statutory and 
regulatory provisions with respect to claims of entitlement 
to additional vocational rehabilitation under Chapter 31, 
Title 38, United States Code.  Although the veteran believes 
that he should be granted additional benefits to allow him to 
obtain a variety of pilot's licenses, the Board can identify 
no legal provision upon which to award the veteran the 
vocational rehabilitation benefits he seeks.

For the foregoing reasons, the Board finds that the veteran 
is not entitled to additional vocational training benefits 
under Chapter 31, Title 38, United States Code.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



Duty to Notify and Assist:

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2007), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2007), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  

However, the VCAA is inapplicable to claims such as the one 
decided herein.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the Court held that the VCAA, with its 
expanded duties, is not applicable to certain cases, pointing 
out that the statute at issue in their case was not found in 
Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  Likewise, the statute at issue in this 
matter is not found in Chapter 51, rather, it is found in 
Chapter 31.


ORDER

Additional vocational training under Chapter 31, Title 38, 
United States Code, is denied.



____________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


